DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2021 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The rejection in section 4 of the office action mailed 16 October 2020 is withdrawn in view of applicant’s claim amendments and arguments filed 16 September 2021.  A modified grounds of rejection is given below.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 22-24 and 27-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilman (U.S. 6,787,682) in view of Colas et al. (U.S. 6,846,508) further in view of Dunshee (U.S. 2003/0220596 A1) still further in view of Yu (U.S. 2003/0027475) still further in view of Drake et al. (U.S. 2008/0276983 A1).
     Gilman teaches a perforated polyurethane base layer in contact with skin that has a pressure sensitive acrylic layer on both sides, or a different adhesive on each side, and an absorbent layer on the side opposite the skin side (element 12, col. 2, lines 45-65).  Gilman fails to teach a silicone gel as the skin side adhesive.  Colas et al. teaches a silicone gel as a good medical skin adhesive (abstract).  Gilman in view of Colas fail to teach a melt blown polyurethane as a base layer.  Dunshee teaches the use of melt blown polyurethane as a base 
.

Claims 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilman as modified above as applied to claims 22-24 and 27-34 above, and further in view of Tumey (U.S. 2002/0143286).
     Gilman as modified above teaches a wound dressing with an absorbent foam layer.  Tumey teaches putting a suction hose into a foam layer of a bandage and covering the foam with an impermeable layer so vacuum can be drawn on the wound (section 0024).  The instant invention claims a wound dressing with a suction hose and impermeable outer layer.  It would have been obvious to one of ordinary skill in the art to have supplied a suction hose to the wound dressing of Gilman in order to promote healing because of the teachings of Tumey.

Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive.
     Applicant argues that the silicone gel of Colas et al. is different than the hot melt silicone material of Colas et al., and in turn is different than the molten silicone gel material of Yu.  Applicant points to section 25 of the Meirowitz 
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783